Fletcher, Justice.
Alkareem Abdul Jabar Smith was convicted of the felony murder of Archie Dean Wilson, Jr. and was sentenced to life imprisonment.1 Smith appeals and we affirm.
1. Considering the evidence in a light most favorable to the verdict, we conclude that a rational trier of fact could have found Smith guilty of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. All of Smith’s enumerations of error concern the trial court’s charge to the jury. We have thoroughly reviewed the entire charge that was given and, while there were problems with isolated portions of the court’s charge, when read and considered as a whole, the charge does not contain any error requiring reversal of Smith’s conviction. Hambrick v. State, 256 Ga. 688, 690 (353 SE2d 177) (1987).

Judgment affirmed.


Clarke, C. J., Hunt, P. J., Benham, Sears-Collins, Hunstein, JJ., and Judge Joe C. Crumbley concur.


 The crime occurred on August 21, 1990 and appellant was indicted on September 21, 1990. Trial began on August 6, 1991; the jury’s verdict was returned and the court’s sentence filed on August 8, 1991. A motion for new trial was filed on September 4, 1991 and was denied on April 13, 1992. The notice of appeal was filed on April 16, 1992. The case was docketed in this court on June 5, 1992 and was orally argued on September 21, 1992.